JOHN M. WALKER, JR., Chief Judge,
dissenting.
While I am in general agreement with the majority’s opinion, I cannot agree with my colleagues’ view with regard to defendant-appellant McDonald that because the County should have updated its records after the introduction of the 911 system in 1992, it failed to meet the requirements of due process.
The district court determined that the County was entitled to the presumption that McDonald received the January 1999 notice of foreclosure proceedings. It then found that McDonald had failed to rebut the presumption of receipt and, accordingly, granted judgment to the County. I would not have disturbed its findings.
As the majority observes, all due process requires is “notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950). Although I agree with the majority that the address listed in the tax roll for McDonald was “inaccurate,” Majority Opinion at 236, the issue does not turn on that fact. The question is whether the County gave *238notice by means “such as one desirous of actually informing the [property owner] might reasonably adopt to accomplish it.” Mullane, 339 U.S. at 315, 70 S.Ct. 652. That standard is met here.
Because McDonald had paid past due tax bills sent to the old address and never requested that the County change that address for future mailings, the County had no reason to believe that “Box 175” was not still the correct address. Cf. Kennedy v. Mossafa, 100 N.Y.2d 1, 11, 759 N.Y.S.2d 429, 789 N.E.2d 607 (2003)(find-ing that property owner’s “pattern of paying bills sent to an address that she claims was incorrect gave the Town and County reason to believe that it was still the correct address.”). The postmaster for the Ellenburg post office testified that McDonald and his residence were personally known to her prior to 1999 and that the mail sent to McDonald at the Box 175 address was “always” delivered to McDonald at his residence even without the correctly designated street address of “1816.” The district court found the postmaster to be credible and her testimony was corroborated by another postal employee.
Under these circumstances, I cannot conclude that the County acted unreasonably much less that the district court’s findings were clearly erroneous. The majority effectively imposes an affirmative duty on a municipality to update an address that it had no reason to believe was incorrect (and, in fact, had every reason to believe was correct). There is no such duty. See Weigner v. City of New York, 852 F.2d 646, 651 n. 5 (2d Cir.1988) (“party’s ability to take steps to safeguard his interests” is relevant “in making the initial determination of what notice is reasonable”); Kennedy, 100 N.Y.2d at 10-11, 759 N.Y.S.2d 429, 789 N.E.2d 607. For these reasons, I would affirm the district court’s determination that the County was entitled to the presumption of receipt.
After crediting the district court’s determination that the County was entitled to the presumption of receipt, McDonald’s argument amounts to nothing more than a base denial, insufficient to overcome the presumption. See Meckel v. Cont’l Res. Co., 758 F.2d 811, 817 (2d Cir.1985)(hold-ing - that rebuttal of the presumption requires a specific factual denial of receipt). McDonald has pointed to no specific evidence to rebut the presumption of receipt. Thus, no reason exists to overturn the district courfis finding on the grounds that McDonald rebutted the presumption of receipt.
For these reasons, as to defendant-appellant McDonald, I respectfully dissent.